                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

BRENT NIX, individually and on behalf of all   Civil Action No. 7:17-CV-00189-D
others similarly situated,

                             Plaintiff,
       V.

THE CHEMOURS COMPANY FC, LLC,
THE CHEMOURS COMPANY, E.I. du
PONT de NEMOURS AND COMPANY,
INC., E.I. DUPONT CHEMICAL
CORPORATION, ELLIS H. MCGAUGHY,
and MICHAELE. JOHNSON,

                             Defendants.

ROGER MORTON, individually and on               Civil Action No. 7:17-cv-00197-D
behalf of all others similarly situated,
                             Plaintiff,
       V.

THE CHEMOURS COMPANY FC, LLC,
THE CHEMOURS COMPANY, E.I. du
PONT de NEMOURS AND COMPANY,
INC., E.I. DUPONT CHEMICAL
CORPORATION, ELLIS H. MCGAUGHY,
AND MICHAELE. JOHNSON;

                             Defendants.

VICTORIA CAREY, MARIE BURRIS,                  Civil Action No. 7:17-CV-00201-D
MICHAEL KISER, and BRENT NIX,
individually and on behalf of all others
similarly situated,

                             Plaintiffs,
       V.

E.I. du PONT de NEMOURS AND
COMPANYandTHECHEMOURS
COMPANY FC, LLC,
                        Defendants.




            Case 7:17-cv-00189-D Document 264-1 Filed 01/04/21 Page 1 of 2
        Case 7:17-cv-00189-D Document 265 Filed 01/06/21 Page 1 of 2
                            AMENDED SCHEDULING ORDER

       The Court hereby enters the following Amended Scheduling Order which shall apply to

Plaintiffs Victoria Carey, Marie Burris, Michael Kiser, and Brent Nix, on behalf of themselves and

the putative class ("Plaintiffs") and the Chemours Company FC, LLC and E.I. du Pont de Nemours

and Co. ("Defendants").
                                                                                        ,,   '



                       Event··                                              Ani~nded Deacllini ·.
 Plaintiffs' Expert Disclosures RE: Class Certification                            6/4/21

 Defendants' Expert Disclosures RE: Class Certification                            7/20/21

                                                                            (45 days after 6/4/21)
 Plaintiffs' Expert Rebuttal Reports RE: Class Certification                      8/19/2021

                                                                         (30 days after 7/20/21)
 Defendants' Expert Sur-Rebuttal Reports RE: Class Certification                9/3/2021

                                                                         (15 days after 8/19/21)
 Expert Discovery Cut-Off                                                      10/5/2021

                                                                        (30 days after 6/17/21)
 Class Certification Motion Due                                               10/20/2021

                                                                        (15 days after 10/5/21)
 Opposition to Class Certification Motion Due                                 11/19/2021
                                                                             \
                                                                        (30 days after 10/5/21)
 Class Certification Reply Due                                                12/11/2021

                                                                        (22 days after 9/30/21)

SO ORDERED. This _k_ day of January, 2021.



                                             JA    s C. DEVER III
                                             United States District Judge




         Case 7:17-cv-00189-D Document 265 Filed 01/06/21 Page 2 of 2
